 



Exhibit 10.1
Dated          January 31, 2006
 
TRADE MARK ASSIGNMENT
between
TAYLOR NELSON SOFRES PLC
and
HARRIS INTERACTIVE INC.

1



--------------------------------------------------------------------------------



 



THIS ASSIGNMENT is dated January 31, 2006
Parties

(1)   TAYLOR NELSON SOFRES PLC incorporated and registered in England & Wales
with company number 912624 whose registered office is at TNS House, Westgate,
London W5 1UA (Assignor).   (2)   HARRIS INTERACTIVE INC., incorporated and
registered in the state of Delaware and whose principal place of business is 60
Corporate Woods, Rochester, New York 14623-1457 (Assignee).

Background

(A)   By an agreement dated 13 July, 1994 (the “Gannett Agreement”) between
Louis Harris International, Inc and Louis Harris & Associates, Inc (1) Sofres
S.A. (now called TNS Sofres S.A.) (“Sofres”) (2) and Gannett Co., Inc.
(“Gannett”), Sofres acquired the registered trade marks listed in the attached
Schedule 1 (the “Original Marks) and all the rights in the Territory listed on
Schedule 2 to the Louis Harris Name (as defined in the Gannett
Agreement)(together, the “Name Rights”) .   (B)   By an assignment dated [to be
added], 2004 Sofres assigned to the Assignor all its right and title to the
Original Marks, the Name Rights, the service mark “HPOL” (together with the
Original Marks, the “Marks”) any and all rights of Assignor to any and all
domain names or other URLs relating to the Marks or the Name Rights(together
with the Marks and Name Rights, the “Assigned Property”).   (C)   By a licence
agreement dated December 31, 2004 (the “Licence”) the Assignor and the Assignee
entered into an agreement to licence to the Assignee the right to use the
Assigned Property throughout the Territory (as defined in the Licence). The
Licence contained a right for the Assignee or the Assignor, upon that
satisfaction of certain conditions described in the Licence, call for an
assignment of the Assigned Property to the Assignee.   (D)   The Assignee or the
Assignor has exercised its right to call for an assignment of the Assigned
Property and the Assignor and Assignee have agreed that the Assignor shall
assign all its rights, in and to the Assigned Property to the Assignee on the
terms set out below.

Agreed Terms

1.   Assignment   1.1   In consideration of the sum of £1 now paid by the
Assignee to the Assignor (the receipt of which the Assignor hereby
acknowledges), the Assignor hereby assigns with full title guarantee to the
Assignee absolutely the Assigned Property (including specifically the Marks) and

2



--------------------------------------------------------------------------------



 



    all and any rights in and to the Assigned Property and any common law rights
and all the goodwill attaching to the Assigned Property.

1.2   The assignment of the Original Marks that comprise a portion of the
Assigned Property is with the benefit of the rights granted by and subject to
the obligations and restrictions set out in clause 5 of the Gannett Agreement, a
copy of which is annexed to this Assignment, and the Assignee hereby agrees to
be bound by the provisions of clause 5 of the Gannett Agreement with respect to
the Original Marks.   2.   INDEMNITY AND LIMIT OF LIABILITY   2.1   The Assignee
will indemnify and keep indemnified the Assignor against all and any costs,
claims, demands, liabilities, expenses, damages or losses (including without
limitation consequential losses, and all interest, penalties and legal and other
professional costs and expenses) arising out of or in connection with the
Assignee’s failure to comply with the provisions of clause 5 of the Gannett
Agreement. The liability of the Assignee under the provisions of this clause 2.1
shall not exceed the sum of US$500,000 (Five hundred thousand US Dollars).   2.2
  The liability of the Assignor in respect of the covenants and warranties
implied by Part 1 of the Law of Property (Miscellaneous Provisions) Act 1994
shall not exceed the sum of US$2,000,000 (Two Million US Dollars) provided that
the Assignee shall not be able to recover under this assignment for any costs,
claims, demands, liabilities, expenses, damages or losses (including without
limitation consequential losses, and all interest, penalties and legal and other
professional costs and expenses) for which the Assignee has already been
compensated or received an indemnity under the Licence.   3.   Proceedings      
This assignment shall include the right for the Assignee to bring proceedings
against any third party in respect of the Assigned Property (including
proceedings against any third party for infringement of the Assigned Property or
for passing off or for otherwise infringing the rights of the Assignor in the
Assigned Property). The Assignor agrees and undertakes to provide to the
Assignee (at its request) all such assistance with any proceedings which may be
brought by or against the Assignee against or by any third party in relation to
the Assigned Property and the Assignee shall indemnify the Assignor in respect
of all costs and expenses (including reasonable legal costs) actually incurred
by it in providing the Assignee with such assistance.

3



--------------------------------------------------------------------------------



 



4.   Further assurance       The Assignor covenants that at the cost and request
of the Assignee at any time and from time to time it shall execute such deeds or
documents and do such acts or things as may be necessary or desirable to give
effect to this assignment.   5.   Governing law and jurisdiction       This
assignment shall be governed by and construed in accordance with the laws of
England and the parties hereto submit to the exclusive jurisdiction of the
English courts.

This assignment has been entered into on the date stated at the beginning of it.

4



--------------------------------------------------------------------------------



 



Schedule 1
1.          Registered trade marks

              Country   Classes   Mark   No.
Germany
  16,35,42   LOUIS HARRIS   #2033416
Spain
  35   LOUIS HARRIS   #1696383MO
Italy
  35   LOUIS HARRIS   #641570
Germany
  16,35,42   HARRIS POLL   #2033418
Spain
  35   HARRIS POLL   #1696387M3
Italy
           
Germany
  16,35,42   HARRIS SURVEY   #2033417
Spain
  35   HARRIS SURVEY   #1696385M7
UK
  35   HARRIS   #1526088
UK
  35   HARRIS PROMARK   #1526092
UK
      THE HARRIS RESEARCH CENTRE   #1526086
UK
  35, 42   HPOL   #2214210
CTM
  35,42   HPOL   #1380435
WIPO
  35,42   HPOL   #729904
Norway
  35,42   HPOL   #729904
Romania
  35,42   HPOL   #729904
Switzerland
  35,42   HPOL   #729904
Turkey
  35,42   HPOL   #729904
Czech Republic
  35,42   HPOL   #729904
Hungary
  35,42   HPOL   #729904

UNREGISTERED MARKS
HARRIS, HARRIS ONLINE
HARRIS INTERACTIVE
HARRIS POLL INTERACTIVE
DOMAIN NAMES
None known

5



--------------------------------------------------------------------------------



 



     Schedule 2 Territory
Albania
Austria
Belgium
Bulgaria
Cyprus
Czech Republic
Denmark
Finland
France
Germany
Greece
Hungary
Ireland
Italy
Luxembourg
Monaco
Netherlands
Norway
Poland
Portugal
Romania
Spain
Sweden
Switzerland
Turkey
United Kingdom
Vatican City
Bosnia & Herzegovina
Macedonia
Yugoslavia
Belarus
Estonia
Latvia
Lithuania
Georgia
Ukraine
Russia

6



--------------------------------------------------------------------------------



 



         
Signed:
       
for and on behalf of TAYLOR
       
NELSON SOFRES PLC
  /s/ Raj Afghan    
 
       
 
  Group IP Counsel    
 
       
Signed:
       
for and on behalf of
       
HARRIS INTERACTIVE INC.,
  /s/ Gregory T. Novak    
 
       
 
  President and Chief Executive Officer    

7